Title: Thomas Jefferson to Samuel K. Jennings, 23 September 1815
From: Jefferson, Thomas
To: Jennings, Samuel K.


          
            Dear Sir
            Poplar Forest Sep. 23. 15.
          
          I thank you for the pamphlet you have been so kind as to send me, and I have read it with great pleasure. but when you request an opinion on it, it is more than I am able to give or to form. I am not sufficiently intimate with the structure of our frame, nor yet with the medical agents which may change it’s condition from bad to good, or the converse, to decide between systems on which the learned in the healing art have been divided. these studies have come fallen but incidentally within my attention. your theory is ingenious, well developed, and worthy of an acute observer. but when I consider the many theories which within the last century or two have succeeded each other, all plausible, all rested on facts ingeniously applied, I am obliged to remain in indecision between them, and to say ‘Non nostrum, inter vos, tantas componere lites.’ I have little doubt of the great potency of your steam-bath; and that it will be found capable of marked efficacy in human diseases. more time and observation may however be necessary to discriminate  between the particular cases wherein it will be useful or otherwise. for in medecine experience is the sovereign guide. this discrimination once settled, the steam-bath will probably become, as the Kinkina, mercury, opium and other real medicaments, one of the means given us by providence for soothing our sufferings, while he permits us to stay here. Accept my share of the public acknolegements due to your efforts for solacing our condition, and the assurance of my great esteem & respect.
          Th: Jefferson
        